 1                                                                          Honorable Barbara Rothstein

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8        SHARON ADAMS,
                                                           No. 2:21-cv-00538 BJR
 9                     Plaintiff,
                                                           STIPULATED PROTECTIVE ORDER
10        v.
11        WALMART INC., a foreign corporation,
12                     Defendant.
13

14   PURPOSES AND LIMITATIONS
15             Discovery in this action is likely to involve production of confidential, proprietary, or
16   private information for which special protection may be warranted. Accordingly, the parties

17   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

18   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

19   protection on all disclosures or responses to discovery, the protection it affords from public

20   disclosure and use extends only to the limited information or items that are entitled to confidential

     treatment under the applicable legal principles, and it does not presumptively entitle parties to file
21
     confidential information under seal.
22
     2.        “CONFIDENTIAL” MATERIAL
23
               “Confidential” material shall include the following documents and tangible things
24
     produced or otherwise exchanged:
25
 1
                  •   Plaintiff’s medical records and personal identification information
 2
                  •   Walmart’s internal policies and procedures and training materials
 3   3.     SCOPE
 4          The protections conferred by this agreement cover not only confidential material (as
 5   defined above), but also (1) any information copied or extracted from confidential material; (2)

 6   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

 7   conversations, or presentations by parties or their counsel that might reveal confidential material.

 8          However, the protections conferred by this agreement do not cover information that is in

     the public domain or becomes part of the public domain through trial or otherwise.
 9
     4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
10
            4.1       Basic Principles. A receiving party may use confidential material that is disclosed
11
     or produced by another party or by a non-party in connection with this case only for prosecuting,
12
     defending, or attempting to settle this litigation. Confidential material may be disclosed only to
13
     the categories of persons and under the conditions described in this agreement. Confidential
14
     material must be stored and maintained by a receiving party at a location and in a secure manner
15
     that ensures that access is limited to the persons authorized under this agreement.
16          4.2       Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
17   by the court or permitted in writing by the designating party, a receiving party may disclose any
18   confidential material only to:

19                    (a)    the receiving party’s counsel of record in this action, as well as employees

20   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

21                    (b)    the officers, directors, and employees (including in house counsel) of the

22   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

     agree that a particular document or material produced is for Attorney’s Eyes Only and is so
23
     designated;
24

25
 1
                    (c)      experts and consultants to whom disclosure is reasonably necessary for this
 2
     litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 3                  (d)      the court, court personnel, and court reporters and their staff;
 4                  (e)      copy or imaging services retained by counsel to assist in the duplication of
 5   confidential material, provided that counsel for the party retaining the copy or imaging service

 6   instructs the service not to disclose any confidential material to third parties and to immediately

 7   return all originals and copies of any confidential material;

 8                  (f)      during their depositions, witnesses in the action to whom disclosure is

     reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”
 9
     (Exhibit A), unless otherwise agreed by the designating party or ordered by the court, provided,
10
     however, that a party may use confidential material at a deposition or court proceeding of a
11
     deponent or witness who has not already signed the certification in the form of Exhibit A hereto,
12
     in which case, the party’s obligation shall be to ask that the deponent or witness sign the
13
     certification, but the party’s right to proceed with the deposition or court proceeding shall not
14
     depend on the deponent’s or witness’s willingness to do so. In the event a deponent or witness
15
     being shown confidential material refuses to sign the certification, the deponent or witness shall
16   not be permitted to retain, reproduce, or copy all or any part of the confidential material. Pages of
17   transcribed deposition testimony or exhibits to depositions that reveal confidential material must
18   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

19   under this agreement;

20                  (g)      the author or recipient of a document containing the information or a

21   custodian or other person who otherwise possessed or knew the information.

22          4.3     Filing Confidential Material. Before filing confidential material or discussing or

     referencing such material in court filings, the filing party shall confer with the designating party,
23
     in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
24
     remove the confidential designation, whether the document can be redacted, or whether a motion
25
 1
     to seal or stipulation and proposed order is warranted. During the meet and confer process, the
 2
     designating party must identify the basis for sealing the specific confidential information at issue,
 3   and the filing party shall include this basis in its motion to seal, along with any objection to sealing
 4   the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed
 5   and the standards that will be applied when a party seeks permission from the court to file material

 6   under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

 7   requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

 8   Failure to satisfy this requirement will result in the motion to seal being denied, in accordance

     with the strong presumption of public access to the Court’s files.
 9
     5.      DESIGNATING PROTECTED MATERIAL
10
             5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party
11
     or non-party that designates information or items for protection under this agreement must take
12
     care to limit any such designation to specific material that qualifies under the appropriate
13
     standards. The designating party must designate for protection only those parts of material,
14
     documents, items, or oral or written communications that qualify, so that other portions of the
15
     material, documents, items, or communications for which protection is not warranted are not
16   swept unjustifiably within the ambit of this agreement.
17           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
18   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

19   unnecessarily encumber or delay the case development process or to impose unnecessary

20   expenses and burdens on other parties) expose the designating party to sanctions.

21           If it comes to a designating party’s attention that information or items that it designated

22   for protection do not qualify for protection, the designating party must promptly notify all other

     parties that it is withdrawing the mistaken designation.
23
             5.2     Manner and Timing of Designations. Except as otherwise provided in this
24
     agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
25
 1
     ordered, disclosure or discovery material that qualifies for protection under this agreement must
 2
     be clearly so designated before or when the material is disclosed or produced.
 3                  (a)     Information in documentary form: (e.g., paper or electronic documents and
 4   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
 5   the designating party must affix the word “CONFIDENTIAL” to each page that contains

 6   confidential material. If only a portion or portions of the material on a page qualifies for

 7   protection, the producing party also must clearly identify the protected portion(s) (e.g., by making

 8   appropriate markings in the margins).
                    (b)     Testimony given in deposition or in other pretrial proceedings: the parties
 9
     and any participating non-parties must identify on the record, during the deposition or other
10
     pretrial proceeding, all protected testimony, without prejudice to their right to so designate other
11
     testimony after reviewing the transcript. Any party or non-party may, within fifteen days after
12
     receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
13
     transcript, or exhibits thereto, as confidential.     If a party or non-party desires to protect
14
     confidential information at trial, the issue should be addressed during the pre-trial conference.
15
                    (c)     Other tangible items: the producing party must affix in a prominent place
16   on the exterior of the container or containers in which the information or item is stored the word
17   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
18   the producing party, to the extent practicable, shall identify the protected portion(s).

19          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

20   designate qualified information or items does not, standing alone, waive the designating party’s

21   right to secure protection under this agreement for such material. Upon timely correction of a

22   designation, the receiving party must make reasonable efforts to ensure that the material is treated

     in accordance with the provisions of this agreement.
23

24

25
 1
     6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2
             6.1    Timing of Challenges. Any party or non-party may challenge a designation of
 3   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
 4   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
 5   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

 6   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 7   original designation is disclosed.

 8           6.2    Meet and Confer. The parties must make every attempt to resolve any dispute
     regarding confidential designations without court involvement. Any motion regarding
 9
     confidential designations or for a protective order must include a certification, in the motion or in
10
     a declaration or affidavit, that the movant has engaged in a good faith meet and confer conference
11
     with other affected parties in an effort to resolve the dispute without court action. The certification
12
     must list the date, manner, and participants to the conference. A good faith effort to confer requires
13
     a face-to-face meeting or a telephone conference.
14
             6.3    Judicial Intervention. If the parties cannot resolve a challenge without court
15
     intervention, either party may file and serve a motion to retain confidentiality under Local Civil
16   Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of persuasion in
17   any such motion shall be on the designating party. Frivolous challenges, and those made for an
18   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)

19   may expose the challenging party to sanctions. All parties shall continue to maintain the material

20   in question as confidential until the court rules on the challenge.

21   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

22   LITIGATION

             If a party is served with a subpoena or a court order issued in other litigation that compels
23
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
24
     must:
25
 1
                    (a)     promptly notify the designating party in writing and include a copy of the
 2
     subpoena or court order;
 3                  (b)     promptly notify in writing the party who caused the subpoena or order to
 4   issue in the other litigation that some or all of the material covered by the subpoena or order is
 5   subject to this agreement. Such notification shall include a copy of this agreement; and

 6                  (c)     cooperate with respect to all reasonable procedures sought to be pursued

 7   by the designating party whose confidential material may be affected.

 8   8.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
            If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
 9
     material to any person or in any circumstance not authorized under this agreement, the receiving
10
     party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
11
     (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
12
     person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
13
     and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be
14
     Bound” that is attached hereto as Exhibit A.
15
     9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
16   MATERIAL
17          When a producing party gives notice to receiving parties that certain inadvertently
18   produced material is subject to a claim of privilege or other protection, the obligations of the

19   receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

20   is not intended to modify whatever procedure may be established in an e-discovery order or

21   agreement that provides for production without prior privilege review. The parties agree to the

     entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
22
     10.    NON TERMINATION AND RETURN OF DOCUMENTS
23
            Within 60 days after the termination of this action, including all appeals, each receiving
24
     party must return all confidential material to the producing party, including all copies, extracts
25
 1
     and summaries thereof. Alternatively, the parties may agree upon appropriate methods of
 2
     destruction.
 3           Notwithstanding this provision, counsel are entitled to retain one archival copy of all
 4   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
 5   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

 6   work product, even if such materials contain confidential material.

 7           The confidentiality obligations imposed by this agreement shall remain in effect until a

 8   designating party agrees otherwise in writing or a court orders otherwise.

 9
             DATED this 21st day of May 21, 2021.
10

11
                    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
12

13   WOOD, SMITH, HENNING & BERMAN,                 RUIZ & SMART PLAINTIFF LITIGATION
     LLP
14

15
                                                    By: s/Kathryn Knudsen__
16
     By: s/ Colin Troy__________                    Kathryn Knudsen, WSBA No. 41075
17   Colin Troy, WSBA No. 46197                     kknudsen@ruizandsmart.com
     ctroy@wshblaw.com                              Isaac Ruiz WSBA No. 35237
18   Philip Grennan, WSBA No. 8127                  iruiz@ruizandsmart.com
     pgrennan@wshblaw.com
19
     Attorneys for Defendant
20                                                  Attorneys for Plaintiff

21

22

23

24

25
 1

 2
            PURSUANT TO STIPULATION, IT IS SO ORDERED
 3
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 4
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
 5
     state proceeding, constitute a waiver by the producing party of any privilege applicable to those
 6
     documents, including the attorney-client privilege, attorney work-product protection, or any other
 7
     privilege or protection recognized by law.
 8

 9
     DATED: May 24, 2021
10

11

12                                                        A
                                                          Barbara Jacobs Rothstein
13                                                        U.S. District Court Judge
14

15

16

17

18

19

20

21

22

23

24

25
 1
                                                 EXHIBIT A
 2
                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,   ____________________________________              [print   or   type   full   name],   of
 4   ____________________________________ [print or type full address], declare under penalty of
 5   perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Western District of Washington on [date] in the

 7   case of Adams v. Walmart, Inc., No. 2:21-cv-00538 BJR (W.D. Wash). I agree to comply with

 8   and to be bound by all the terms of this Stipulated Protective Order and I understand and

     acknowledge that failure to so comply could expose me to sanctions and punishment in the nature
 9
     of contempt. I solemnly promise that I will not disclose in any manner any information or item
10
     that is subject to this Stipulated Protective Order to any person or entity except in strict compliance
11
     with the provisions of this Order.
12
             I further agree to submit to the jurisdiction of the United States District Court for the
13
     Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective
14
     Order, even if such enforcement proceedings occur after termination of this action.
15
     Date:
16   City and State where sworn and signed:
17   Printed name:
18   Signature:

19

20

21

22

23

24

25
